         Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


ALBERT ROBINSON,

        Plaintiff,

v.

JONATHAN CHASE MCNEESE; DAVID                           CIVIL ACTION NO.
KEITH OAKS; DAVID KEITH OAKS,                            5:20-cv-00160-TES
P.A.; TIFFANY HUGGINS; FLORIDA
HIGHWAY SAFETY & MOTOR
VEHICLES DEPARTMENT; and DOOLY
COUNTY, GEORGIA,

        Defendants.


                      ORDER DENYING PLAINTIFF’S MOTIONS



        On November 9, 2020, the Court issued an Order [Doc. 42] dismissing formerly-

 named defendant Tiffany Huggins from this suit and dismissing all claims against

 Defendant McNeese except for Plaintiff’s claim for false arrest. See generally [Doc. 42].

 The Court clearly laid out its reasoning for its rulings in that Order and there is no need

 to repeat that analysis here. For the reasons discussed below, the Court stands by its

 Order and will not change or modify it. Since issuing that Order, the Court additionally

 dismissed four other named Defendants for lack of service pursuant to Federal Rule of

 Civil Procedure 4(m). See generally [Doc. 44]. So, once the procedural dust settles, this

 suit is now only against Defendant McNeese and only based upon an alleged false arrest
        Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 2 of 12




that occurred on June 25, 2019, in Dooly County, Georgia—nothing else. To be clear, the

false arrest claim is the sole remaining claim in this suit, and it is the only claim that the

Court has recognized or will consider.

       Currently, Plaintiff has filed the following four additional motions:

            •   Motion for Declaratory Relief [Doc. 40];

            •   Motion for Final Summary Judgment [Doc. 46];

            •   Motion to Compel Compliance with Subpoenas for Production of
                Documents and Things [Doc. 48]; and

            •   Motion for Clarification, Reconsideration, and Rule 60 Relief [Doc. 54].

       For purposes of this Order, the Court will address only three of Plaintiff’s

motions, as his Motion to Compel Compliance with Subpoenas for Production of

Documents and Things [Doc. 48] is not yet ripe for consideration.

       A.       Plaintiff’s Motion for Declaratory Relief

       In his Motion for Declaratory Relief, Plaintiff basically asks the Court to enter a

judgment declaring that the Florida Highway Safety and Motor Vehicles Department

improperly suspended his driver’s license. See generally [Doc. 40-1]. And, to remedy this

alleged impropriety, Plaintiff would have the Court “grant his motion to deem his valid

[Texas driver’s license] adequate enough to drive in Florida and [also declare] that [he]

need not pay the $150.00 reinstatement fee to reinstate his expired [Florida

identification card] and [Florida vehicle registration].” [Doc. 40-1, pp. 15–16]. However,

this is not all. Plaintiff also argues that the “Court should exercise its inherent and


                                              2
          Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 3 of 12




statutory authority to declare the proven fact that [ ] Plaintiff’s Texas driver’s license

(“TDL”) is valid to drive in the state of Florida, Dooly county (sic), Georgia and all of

the rest of the United States and that the $150.00 reinstatement fee is unconstitutional.”

[Id. at p. 3].

        Now, to be fair, Plaintiff filed this Motion four days before the Court dismissed

formerly-named defendant Tiffany Huggins and nine days before the Court dismissed

four additional defendants, one being the Florida Highway Safety and Motor Vehicles

Department. Since Plaintiff has not withdrawn its Motion, the Court must assume that

Plaintiff still seeks the Court to consider his request for declaratory relief. First, the

Court need not delve into the guts of Plaintiff’s Motion to resolve this matter. Simply

put, the Florida Highway Safety and Motor Vehicles Department is no longer a party in

this suit. And yet, in his Motion, Plaintiff seeks declaratory relief almost entirely against

the Florida Highway Safety and Motor Vehicles Department. However, the Court does

not have the authority to enter such relief against a now non-existent party. 1 As

mentioned above, the only remaining defendant in this suit is Defendant McNeese, who

obviously has no control over the Florida Highway Safety and Motor Vehicles




1Similarly, in a case where parties sought injunctive relief against non-parties, the Eleventh Circuit Court
of Appeals has held that a district court is not authorized to grant such relief against non-parties because
the district court lacks subject matter jurisdiction over such individuals. In re Infant Formula Antitrust
Litig., MDL 878 v. Abbott Lab’ys, 72 F.3d 842, 843 (11th Cir. 1995); see also Shaw v. Lewis, No. 7:15-CV-162
(HL), 2016 WL 9651770, at *4 (M.D. Ga. June 29, 2016), report and recommendation adopted, 2016 WL 9665156
(M.D. Ga. July 15, 2016), aff’d sub nom. Shaw v. Allen, 701 F. App’x 891 (11th Cir. 2017).



                                                     3
         Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 4 of 12




Department, its internal practices or its compliance with Florida law or regulations.

Defendant McNeese is a Georgia resident who makes his living as a deputy sheriff.

Once again, the Court finds it necessary to reiterate that he is the sole remaining

defendant. The Court does not have jurisdiction over any other defendant in this suit,

whereby it could enter a judgment against him/her/it. And appropriately, there simply

is no basis for the Court to grant Plaintiff any relief against a non-existent defendant.

Accordingly, the Court DENIES Plaintiff’s Motion for Declaratory Relief [Doc. 40].

        B.      Plaintiff’s Motion for Final Summary Judgment

        After the Court issued its Orders [Doc. 42]; [Doc. 44] that confined this suit to an

alleged false arrest claim against Defendant McNeese, Plaintiff filed a second summary

judgment motion. [Doc. 46]. 2 As shown below, Plaintiff based his Motion for Final

Summary Judgment on a mistaken premise regarding the Court’s reasoning as to why it

denied in part Defendant McNeese’s Motion to Dismiss [Doc. 12].

        In his summary judgment motion, Plaintiff mistakenly claims that “[t]he main

issue of this instant case has been settled by the Court in the 11/06/2020 order that JCM

[Defendant McNeese] is in violation of the law by arresting me for DWLS [Driving




2In its earlier Order [Doc. 42], the Court dismissed Plaintiff’s first Motion for Summary Judgment [Doc.
13] because he failed to attach any admissible evidence; however, the Court informed Plaintiff that he
could refile his summary judgment motion after discovery, provided that he complied with the
applicable rules. [Doc. 42, p. 30. n.17].



                                                    4
          Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 5 of 12




While License Suspended] while JCM knew that I had a valid license.” [Doc. 46-1, p. 2]. 3

Similarly, he later argues that “[f]inal summary judgment on my claim of false

arrest/false imprisonment is appropriate here because the Court has just determined

that JCM violated the law . . . “ and because the Court did not grant Defendant

McNeese qualified immunity in his motion to dismiss. [Id. at p. 4]. And as one final

point, Plaintiff claims that the “Court found that there is no genuine issue of

controversy that JCM violated the law by joining the [Florida Highway Safety and

Motor Vehicles Department] fraud scheme and falsely arresting me and imprisoning

me in the back of his vehicle based on false FLHSMV evidence.” [Id.].

        Plaintiff could not be more wrong.

        As the Court explained often in its earlier Order, when considering a motion to

dismiss, the Court must accept the well-pleaded facts of the complaint as true. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 446 (2007); see [Doc. 42]. The Court did just that —it

accepted Plaintiff’s version of the facts and when it did so, the law required the Court to

deny in part Defendant McNeese’s motion to dismiss. [Doc. 42, p. 25]. What the Court

did not do is establish any fact at all. The Court does not and cannot establish a fact as

proven from an amended complaint. Again, the Court merely assumed the facts in




3Plaintiff cites to the Order that the Court issued on November 6, 2020; however, that Order required
Plaintiff to show cause why certain Defendants should not be dismissed for lack of service. See generally
[Doc. 41]. The citation is clearly a scrivener’s error and the Court assumes Plaintiff intended to cite to the
Order issued on November 9, 2020, which would be the 42nd document filed in this suit.


                                                       5
        Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 6 of 12




Plaintiff’s Amended Complaint to be true; Plaintiff has the responsibility to prove the

facts through admissible evidence. Likewise, Plaintiff mistakenly believes that the Court

determined that there is no “genuine issue of controversy” that Defendant McNeese

joined a fraud scheme. [Doc. 46-1, p. 4]. Again, Plaintiff is wrong. The Court established

no such thing. In fact, the Court explicitly ruled that Plaintiff had not sufficiently

alleged any conspiracy at all. [Doc. 42, p. 8 n.4].

       Plaintiff has clearly misinterpreted the Court’s Order as one ruling on the merits

and deciding in his favor. Again, the Court assumed the facts in Plaintiff’s Amended

Complaint to be true and allowed only a single claim against a single defendant to

proceed. The Court certainly did not decide in favor of Plaintiff. In fact, the Court said

as much in its Order: “While Plaintiff may not ultimately win on this claim, he will have

the opportunity to make his case as to this claim in further proceedings.” [Id. at p. 30].

And the Court also reiterated that it would allow the parties 60 days to conduct

discovery limited to the sole question of whether qualified immunity applied to

Defendant McNeese. [Id.]. The Court quite clearly reserved the question of qualified

immunity until after the discovery period closed. At no point thus far did the Court

definitively rule that qualified immunity did not apply.

       Accordingly, as Plaintiff based his Motion for Final Summary Judgment on the

mistaken premise that the Court had already decided substantive questions of law and




                                              6
          Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 7 of 12




fact in his favor, it is DENIED. 4

        C.       Plaintiff’s Motion for Clarification, Reconsideration, and Rule 60 Relief

        In this last Motion, Plaintiff seeks the Court to, among other things, clarify

exactly which laws Defendant McNeese broke. [Doc. 54-1, p. 4]. However, as explained

above, the Court never definitively ruled that Defendant McNeese broke any law.

Rather, for purposes of ruling on a motion to dismiss, the Court merely assumed the

facts in Plaintiff’s Amended Complaint to be true. And, if those facts were assumed to

be true, then Plaintiff’s Amended Complaint would sufficiently show that Defendant

McNeese violated the Fourth Amendment. However, to say it again, the Court has not

ruled that Defendant McNeese violated any law by allowing Plaintiff the opportunity to

present evidence and attempt to prove his proffered false arrest claim. Thus, to the

extent that Plaintiff seeks clarification as to the question of which law(s) Defendant

McNeese has broken, the answer at this point is none.

        The Court now turns to that portion of Plaintiff’s Motion where he asks the

Court to reconsider its decision to dismiss formerly-named defendant Tiffany Huggins

from this suit.



4Plaintiff also based his Motion for Final Summary Judgment on an alleged violation of the rule
embodied in Brady v. Maryland, 373 U.S. 83 (1963). See [Doc. 46-1, pp. 5–6]. However, to the extent that
Plaintiff relies on this rule in support of his Motion, his reliance is misplaced. Based upon controlling
precedent, Brady only applies in criminal cases. See U.S. v. Meros, 866 F.2d 1304, 1309 (11th Cir. 1989)
(“Brady, then, applies only to information possessed by the prosecutor or anyone over whom he has
authority.”) (emphasis added); Kelley v. Sec’y for Dep’t of Corr., 377 F.3d 1317, 1354 (11th Cir. 2004) (“Of
course, Brady . . . appl[ies] only to evidence possessed by the prosecution team, which includes both
investigative and prosecutorial personnel.”) (citation omitted) (emphasis added).


                                                       7
        Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 8 of 12




       Pursuant to Local Rule 7.6, “[m]otions for reconsideration shall not be filed as a

matter of routine practice.” Accordingly, such motions are appropriate only if a party

demonstrates that “(1) there has been an intervening change in the law, (2) new

evidence has been discovered that was not previously available to the parties at the

time the original order was entered, or (3) reconsideration is necessary to correct a clear

error of law or prevent manifest injustice.” Bryant v. Walker, No. 5:10-CV-84, 2010 WL

2687590, at *1 (M.D. Ga. July 1, 2010) (quoting Wallace v. Ga. Dep’t of Transp., No. 7:04-cv-

78, 2006 WL 1582409, at *2 (M.D. Ga. June 6, 2006)). In this matter, Plaintiff appears to

rely on the third factor to support his Motion because he does not cite to any changes of

law or present new evidence.

       As a preliminary matter, Local Rule 7.6 also states that “motions for

reconsideration shall be filed within fourteen (14) days after entry of the order.” The

Court entered its Order on November 9, 2020. [Doc. 42]. Plaintiff filed his Motion

seeking reconsideration of several rulings embodied within that Order on December 2,

2020. [Doc. 54]. More than 14 days passed from the date of entry and the date Plaintiff

filed his Motion. Therefore, Plaintiff’s Motion for Reconsideration is denied as untimely.

However, since Plaintiff’s arguments supporting his Motion for Reconsideration are

largely the same as those he relies upon when seeking relief under Rule 60, the Court

nonetheless considers them here.




                                             8
        Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 9 of 12




       First, Plaintiff asks the Court to reconsider its decision to dismiss his claims

against Defendant McNeese related to the traffic stop itself. [Doc. 54-1, p. 5]. Plaintiff

cites to O.C.G.A § 51-7-3, arguing that lack of probable cause is a jury question under

Georgia law. [Id.]. The issue in Plaintiff’s argument is that the Code section he cites

applies to claims brought under Georgia law, and Plaintiff has brought his claims under

§ 1983— federal law. So, the Code section that he relies on for why his claim should not

have been dismissed, simply doesn’t apply. As a result, the Court denies Plaintiff’s

Motion for Reconsideration as to that point.

       Next, Plaintiff asks the Court to reconsider its decision to dismiss formerly-

named defendant Tiffany Huggins from the case. [Id. at pp. 5–6]. As the Court

explained in its Order, the Court lacked personal jurisdiction over that individual. [Doc.

42, pp. 15–20]. However, at this point in the proceedings, Plaintiff now claims that the

Court really had personal jurisdiction over her all along under 18 U.S.C § 3237 or 18

U.S.C. § 1343—criminal wire fraud statutes. [Doc. 54-1, p. 5]. In support of his

argument, Plaintiff cites to criminal cases that stand for the proposition that venue is

proper in any district where the offenses were begun, continued or completed. [Id.].

However, these are criminal statutes for which there is no private cause of action. See

Napper v. Anderson, Henley, Shields, Bradford & Pritchard, 500 F.2d 634, 636 (5th Cir. 1974)

(holding that 18 U.S.C. § 1343 (the Wire Fraud Act) does not create a federal cause of




                                              9
         Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 10 of 12




action for damages against defendants alleged to have violated its provisions) 5; see also

Jenkins v. McCalla Raymer, LLC, NO. 1:10-CV-03732-CAP-AJB, 2011 WL 13185750, at *12

(N.D. Ga. Jul. 25, 2011); Am. Gen. Life and Accident Ins. Co. v. Ward, 509 F. Supp. 2d 1324,

1335 (N.D. Ga. 2007). Moreover, Plaintiff’s purported reliance on 18 U.S.C. § 1965(b) is

also misplaced. This Code section deals with cases arising under the Racketeer

Influenced and Corrupt Organizations (“RICO”) Act 6, not civil cases under § 1983.

        In sum, Plaintiff has failed to show that the Court made any error in dismissing

the formerly-named defendant Tiffany Huggins from this suit. Accordingly, the Court

DENIES that portion of this Motion asking for reconsideration.

        Finally, Plaintiff asks for relief pursuant to Federal Rules of Civil Procedure

60(b)(1) and (6). These are easily dispensed with.

        Federal Rule of Civil Procedure 60(b)(1) provides that courts may provide relief

from an order for reasons of “mistake, inadvertence, surprise or excusable neglect.”



5Because the Eleventh Circuit was previously a part of the Fifth Circuit, cases decided by the Fifth Circuit
prior to October 1, 1981, are precedential to this Court. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th
Cir. 1981).

6The Court does not consider the relevance of the Racketeer Influenced and Corrupt Organizations
(“RICO”) Act in this action. For one, this was not a cognizable claim against the formally-named
defendant Tiffany Huggins stated in Plaintiff’s Amended Complaint. See generally [Doc. 8]. Rather,
Plaintiff merely throws in a reference to the Act in Count V of his Amended Complaint, stating that he
“reserves the right to amend this instant complaint to add any and all claims for damages to Plaintiff’s
business pursuant to the Racketeering (sic) Influenced Corrupt Organizations Act (“RICO Act”) based on
the Hobbs Act . . .” [Id. at p. 19]. First, as a procedural matter, Plaintiff cannot reserve the right to amend
an amended complaint without leave of court. Second, Plaintiff includes mention of the RICO Act under
Count V, which he only brings against Defendants Dooly County and McNeese, not Tiffany Huggins. [Id.
at pp. 18–19]. Therefore, the Court cannot accept Plaintiff’s attempts to confer jurisdiction on a dismissed
defendant under this Code section.


                                                      10
         Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 11 of 12




Plaintiff effectively argues that the Court made a “mistake” when it ruled against him

by (1) not allowing a jury to decide if Defendant McNeese had probable cause to stop

him or not; (2) dismissing Defendant Huggins from the case; and (3) dismissing claims

against Defendant McNeese in his official capacity. [Doc. 54-1, pp. 7–8]. And, Plaintiff

asks that the Court grant him relief on these three grounds based on the catch-all

provision of Federal Rule of Civil Procedure 60(b)(6) that allows courts to provide relief

from an adverse ruling “for any other reason that justifies relief.”

        As stated earlier, Plaintiff’s Rule 60 requests do nothing more than rehash his

arguments made earlier in his Motion. The Court has already decided that it did not

make any legal errors and will not change its rulings. For the reasons explained above,

Plaintiff’s requests for relief under Federal Rule of Civil Procedure 60 are likewise

DENIED. 7

                                            CONCLUSION

        Based on the foregoing, the Court DENIES Plaintiff’s Motion for Declaratory

Relief [Doc. 40], his Motion for Final Summary Judgment [Doc. 46], and his Motion for

Clarification, Reconsideration, and Rule 60 Relief [Doc. 54].

        SO ORDERED, this 7th day of December, 2020.


7To the extent that Plaintiff takes issue with the Court’s dismissal of all claims against Defendant
McNeese in his official capacity as a deputy sheriff, the Court previously explained that all such claims
are effectively claims against the State and barred by the Eleventh Amendment. See [Doc. 42, p. 9 n.5].
Plaintiff has offered nothing to convince the Court it erred in its decision. That claim for reconsideration
and/or relief is likewise denied.



                                                     11
Case 5:20-cv-00160-TES Document 55 Filed 12/08/20 Page 12 of 12




                            S/ Tilman E. Self, III
                            TILMAN E. SELF, III, JUDGE
                            UNITED STATES DISTRICT COURT




                              12
